March 28, 2008


Mr. William W. Krueger III
Fletcher & Springer, L.L.P.
8750 North Central Expwy., Suite 1600
Dallas, TX 75231
Mr. Eric D. Pearson
Heygood Orr Reyes Pearson & Bartolomei
2331 W. Northwest Hwy.
Dallas, TX 75220

RE:   Case Number:  07-0058
      Court of Appeals Number:  10-06-00044-CV
      Trial Court Number:  05-00-14111-CV

Style:      CITY OF CORSICANA, TEXAS
      v.
      PATRICK STEWART SR. AND SENTRIA WHITFIELD, INDIVIDUALLY AND AS HEIRS
      TO THE ESTATES OF PATRICK STEWART JR. AND BROOKE STEWART

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. C. Michael    |
|   |Ratliff           |
|   |Ms. Sharri        |
|   |Roessler          |
|   |Ms. Marilyn Greer |